Exhibit 10.2
 
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of
the 18th day of October, 2007, by and between DYADIC INTERNATIONAL, INC., a
Delaware corporation (the "Company"), and Lisa De La Pointe (the "Executive").
The Company and the Executive are sometimes hereinafter collectively referred to
as the "parties" and individually as a "party," provided that as applicable, any
reference to the Company shall mean the Company, its Subsidiaries and and\or
their Affiliates, as the case may be. Certain capitalized terms used in this
Agreement are defined in Article VII hereof.


RECITALS


A.  The Executive is currently employed by the Company as the Company's
Executive Vice President and Chief Financial Officer.
 
B.  Among the recent determinations of the Executive Committee and the
Compensation Committee were that it was in the best interests of the Company to
promote the Executive to the position of Executive Vice President and permanent
Chief Financial Officer, to increase the Executive's annual base compensation
and thereafter to enter into a mutually acceptable employment agreement with the
Executive.
 
C.  As a condition to and in consideration of the Company entering into this
Agreement, the Company requires that pursuant to this Agreement the Executive
hereby knowingly and intentionally furnishes the Company with, among other
things, the suite of proprietary covenants of the Executive in favor of the
Company set forth in Article IV hereof, including by way of illustration, and
not in limitation, the Executive's covenant not to compete with the businesses
of the Company, its Subsidiaries and their Affiliates.
 
D.  The Executive desires to hold the positions of Executive Vice President and
Chief Financial Officer and to receive the salary and other financial benefits
of this Agreement. Further, the Executive expressly acknowledges that: (i) as a
member of the Company's senior management, she is one of the persons charged
with primary responsibility for the implementation of the Company's business
plans, and that she will have regular access to various confidential and/or
proprietary information relating to the Company, its Subsidiaries, their
Affiliates and their businesses; and (ii) the suite of proprietary covenants of
the Executive in favor of the Company set forth in Article IV hereof which the
Executive is knowingly and intentionally furnishing to the Company, including by
way of illustration, and not in limitation, the Executive's covenant not to
engage in competition with the Company, its Subsidiaries, their Affiliates and
their businesses, are (A) being made both in consideration of the Company
entering into this Agreement and providing certain financial benefits set forth
herein and (B) necessary to protect the legitimate business interests of the
Company, its Subsidiaries and Affiliates and their respective businesses.
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:


ARTICLE 1  
 
EMPLOYMENT RELATIONSHIP
 
1.1  Recitals. The Recitals to this Agreement are hereby incorporated herein and
made a part hereof.
 
1.2  Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ the Executive to serve as the Company's
Executive Vice President and Chief Financial Officer, and the Executive hereby
accepts such employment, and agrees to perform all of her assigned duties and
responsibilities to the best of her abilities in a diligent, trustworthy,
businesslike and efficient manner, and in compliance with the Dyadic
International, Inc. Code of Business Conduct and Ethics, a copy of which appears
on the Company's website.
 
1.3  Duties; Reporting Authority. The Executive shall have the normal and
customary duties, responsibilities and authority of a Person holding the title
and job description set forth in Section 1.2 hereof, and, in addition, shall
perform such other duties on behalf of the Company, its Subsidiaries and their
Affiliates as may be assigned to her by the Chief Executive Officer or by the
Board. In connection with the Executive's performance of her duties she shall
report to the Chief Executive Officer or to such other Person as the Chief
Executive Officer or the Board may designate from time to time.
 
1.4  Exclusive Employment. While she is employed by the Company hereunder, the
Executive covenants to the Company that she will devote her entire business
time, energy, attention and skill to the Company, its Subsidiaries and their
Affiliates (except for permitted vacation periods and reasonable periods of
illness or other incapacity), and use her good faith best efforts to promote the
interests of the Company, its Subsidiaries and their Affiliates. The foregoing
shall not be construed as prohibiting the Executive from spending such time as
may be reasonably necessary to attend to her personal affairs and investments so
long as such activities do not conflict or interfere with the Executive's
obligations and/or timely performance of her duties to the Company, its
Subsidiaries and their Affiliates hereunder.
 
1.5  Executive Representations. The Executive hereby represents and warrants to
the Company that:
 
(a)  the execution, delivery and performance by the Executive of this Agreement
and any other agreements contemplated hereby to which the Executive is a party
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which she is bound;
 
(b)  the Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other Person (or
if a party to such an agreement, the Executive has disclosed the material terms
thereof to the Compensation Committee prior to the execution hereof and promptly
after the date hereof shall deliver a copy of such agreement to the Compensation
Committee); and
 
(c)  upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.
 
The Executive hereby acknowledges and represents that she has consulted with
independent legal counsel regarding her rights and obligations under this
Agreement and that she fully understands the terms and conditions contained
herein.


1.6  Company Representations. The Company hereby represents and warrants to the
Executive that:
 
(a)  the execution, delivery and performance by the Company of this Agreement
and any other agreements contemplated hereby to which the Company is a party do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which she is bound; and
 
(b)  upon the execution and delivery of this Agreement by the Executive, this
Agreement shall be the valid and binding obligation of the Company, enforceable
in accordance with its terms.
 
1.7  Indemnification.
 
(a)  By the Executive. The Executive shall indemnify and hold the Company and
its Subsidiaries and Affiliates harmless from and against any and all claims,
demands, losses, judgments, costs, expenses, or liabilities incurred by the
Company and/or any of its Subsidiaries or Affiliates arising out of or in
connection with the breach of any representation or warranty of the Executive
contained in this Agreement.
 
(b)  By the Company. The Company shall indemnify and hold the Executive harmless
from and against any and all claims, demands, losses, judgments, costs,
expenses, or liabilities incurred by the Executive arising out of or in
connection with the breach of any representation or warranty of the Company
contained in this Agreement. Further, the Company shall defend, indemnify and
hold harmless the Executive (including without limitation, the prompt advance
payment of all reasonable legal fees and expenses) to the fullest extent
permitted by applicable law and the by-laws of the Company.
 
ARTICLE 2  
 
PERIOD OF EMPLOYMENT
 
2.1  Employment Period. The Executive is an existing employee of the Company and
shall continue to be an employee of the Company until the date fixed by the
provisions of Section 2.2 hereof, subject to the early termination provisions of
Article V hereof (the "Employment Period"), it being acknowledged that the
Company's fiscal year ends on December 31, and that the Employment Period shall
therefore be denominated in calendar years.
 
2.2  Initial Term of Employment Period and Extension Terms. The Employment
Period shall initially continue until December 31, 2008 (the "Initial Term").
The Employment Period shall be automatically extended for successive calendar
years of the Company following the expiration of the Initial Term (each such one
year period being hereinafter referred to as an "Extension Term") upon the same
terms and conditions provided for herein unless either party provides the other
party with advance written notice of its or her intention not to extend the
Employment Period; provided, however, that such notice must be delivered by the
non-extending party to the other party not later than ninety (90) days prior to
the expiration of the Initial Term or any Extension Term, as the case may be.
 
ARTICLE 3  
 
COMPENSATION
 
3.1  Annual Base Compensation. Effective as of October 1, 2007, and during the
balance of the Employment Period the Company shall pay to the Executive an
annual base salary (the "Annual Base Compensation") in the amount of $197,500.
The Annual Base Compensation shall be paid in regular installments in accordance
with the Company's general payroll practices, and shall be subject to all
required federal, state and local withholding taxes. The Executive's Annual Base
Compensation shall be reviewed by the Chief Executive Officer and the
Compensation Committee annually, and may, in the discretion of the Chief
Executive Officer and the Compensation Committee be increased, provided that
there shall be no obligation on the part of the Company to increase the
Executive's Annual Base
 
3.2  Discretionary Bonuses. In the absolute discretion of the Compensation
Committee, the Executive may be entitled to receive a bonus, as and if the
Compensation Committee shall determine from time to time.
 
3.3  Expenses. During the Employment Period, the Executive shall be entitled to
reimbursement of all travel, entertainment and other business expenses
reasonably incurred in the performance of her duties for the Company, upon
submission of all receipts and accounts with respect thereto, and approval by
the Company thereof, in accordance with the business expense reimbursement
policies adopted by the Company from time to time.
 
3.4  Vacation. In respect of each calendar year falling within the Employment
Period, the Executive shall be entitled to four (4) weeks of vacation, or if
greater, the number of weeks of vacation proscribed by the vacation policies of
the Company then in effect from time to time, provided that unused vacation may
be used by the Executive in the following calendar year only in accordance with
and as permitted by the Company's then current vacation policies in effect from
time to time.
 
3.5  Other Fringe Benefits. During the Employment Period, if, as and when they
are being provided to other employees of the Company holding positions with the
Company comparable to the Executive's position, the Executive shall also be
entitled to receive health insurance benefits, disability benefits and
retirement benefits and other fringe benefits.
 
ARTICLE 4  
 
COVENANTS OF THE EMPLOYEE
 
4.1  Proprietary Rights. The Executive hereby expressly agrees that all
research, Biological Materials, discoveries, inventions and innovations (whether
or not reduced to practice or documented), improvements, developments, methods,
designs, analyses, drawings, reports and all similar or related information
(whether patentable or unpatentable, and whether or not reduced to writing),
trade secrets (being information about the business of the Company, its
Subsidiaries and their Affiliates which is considered by the Company or any such
Subsidiary or Affiliate to be confidential and is proprietary to the Company or
any such Subsidiary or Affiliate) and confidential information, copyrightable
works, and similar and related information (in whatever form or medium), which
(x) either (i) relate to the Company's, its Subsidiaries' or their Affiliates'
actual or anticipated business, research and development or existing or future
products or services or (ii) result from any work performed by the Executive for
the Company, its Subsidiaries or any of their Affiliates and (y) are conceived,
developed, made or contributed to in whole or in part by the Executive during
the Employment Period ("Work Product") shall be and remain the sole and
exclusive property of the Company, such Subsidiary or such Affiliate, as the
case may be. The Executive shall communicate promptly and fully all Work Product
to the Company.
 
(a)  Work Made for Hire. The Executive acknowledges that, unless otherwise
agreed in writing by the Company, all Work Product eligible for any form of
copyright protection made or contributed to in whole or in part by the Executive
within the scope of the Executive's employment by the Company during the
Employment Period shall be deemed a "work made for hire" under the copyright
laws and shall be owned by the Company, its Subsidiaries or their Affiliates, as
applicable.
 
(b)  Assignment of Proprietary Rights. The Executive hereby assigns, transfers
and conveys to the Company, and shall assign, transfer and convey to the
Company, all right, title and interest in and to all inventions, ideas,
improvements, designs, processes, trademarks, service marks, trade names, trade
secrets, trade dress, data, discoveries and other proprietary assets and
proprietary rights in and of the Work Product (the "Proprietary Rights") for the
Company's exclusive ownership and use, together with all rights to sue and
recover for past and future infringement or misappropriation thereof, provided
that if a Subsidiary or Affiliate of the Company is the owner thereof, such
assignment, transfer and conveyance shall be made to such Subsidiary or
Affiliate, as the case may be, which shall enjoy exclusive ownership and use,
together with all rights to sue and recover for past and future infringement or
misappropriation thereof.
 
(c)  Further Instruments. At the request of the Company (its Subsidiaries or
their Affiliates, as the case may be), at all times during the Employment Period
and thereafter, the Executive will promptly and fully assist the Company (its
Subsidiaries or their Affiliates, as the case may be) in effecting the purpose
of the foregoing assignment, including but not limited to the further acts of
executing any and all documents necessary to secure for the Company (its
Subsidiaries or their Affiliates, as the case may be) such Proprietary Rights
and other rights to all Work Product and all confidential information related
thereto, providing cooperation and giving testimony.
 
(d)  Inapplicability of Section 4.1 In Certain Circumstances. The Company
expressly acknowledges and agrees that, and the Executive is hereby advised
that, this Section 4.1 does not apply to any invention for which no equipment,
supplies, facilities or trade secret information of the Company, its
Subsidiaries or any of their Affiliates was used and which was developed
entirely on the Executive's own time, unless (i) the invention relates to the
business of the Company, its Subsidiaries or any of their Affiliates or to the
Company's, its Subsidiaries' or any of their Affiliates' actual or demonstrably
anticipated research or development or (ii) the invention results from any work
performed by the Executive for the Company, its Subsidiaries or any of their
Affiliates.
 
4.2  Ownership and Covenant to Return Documents, etc. The Executive agrees that
all Work Product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company, its Subsidiaries and their
Affiliates either furnished to the Executive by the Company, its Subsidiaries or
any of their Affiliates or are prepared, compiled or otherwise acquired by the
Executive during the Employment Period, shall be the sole and exclusive property
of the Company, such Subsidiaries or such Affiliates, as the case may be. The
Executive shall not, except for the use of the Company, its Subsidiaries or any
of their Affiliates, use, copy or duplicate any of the aforementioned documents
or objects, nor remove them from the facilities of the Company or such
Subsidiaries or such Affiliates, as the case may be, nor use any information
concerning them except for the benefit of the Company, its Subsidiaries and
their Affiliates, either during the Employment Period or thereafter. The
Executive agrees that she will deliver all of the aforementioned documents and
objects that may be in her possession to the Company on the termination of her
employment with the Company, or at any other time upon the Company's request,
together with her written certification of compliance with the provisions of
this Section 4.2 in the form of Exhibit A to this Agreement in accordance with
the provisions of Section 5.3 hereof.
 
4.3  Non-Disclosure Covenant. For a period commencing on the date of this
Agreement and ending on the last to occur of five (5) years following the date
of execution of this Agreement or three (3) years following the date of the
termination of the Employment Period (the "Non-Disclosure Period"), the
Executive shall not, either directly or indirectly, disclose to any
"unauthorized person" or use for the benefit of the Executive or any Person
other than the Company, its Subsidiaries or their Affiliates any Work Product or
any knowledge or information, which the Executive may acquire while employed by
the Company (whether before or after the date of this Agreement), relating to
(i) the financial, marketing, sales and business plans and affairs, financial
statements, analyses, forecasts and projections, books, accounts, records,
operating costs and expenses and other financial information of the Company, its
Subsidiaries and their Affiliates, (ii) internal management tools and systems,
costing policies and methods, pricing policies and methods and other methods of
doing business, of the Company, its Subsidiaries and their Affiliates, (iii)
customers, sales, customer requirements and usages, distributor lists, of the
Company, its Subsidiaries and their Affiliates, (iv) agreements with customers,
vendors, independent contractors, employees and others, of the Company, its
Subsidiaries and their Affiliates, (v) existing and future products or services
and product development plans, designs, analyses and reports, of the Company,
its Subsidiaries and their Affiliates, (vi) computer software and data bases
developed for the Company, its Subsidiaries or their Affiliates, and trade
secrets, research, records of research, models, designs, drawings, technical
data and reports of the Company, its Subsidiaries and their Affiliates and (vii)
correspondence or other private or confidential matters, information or data
whether written, oral or electronic, which is proprietary to the Company, its
Subsidiaries and their Affiliates and/or not generally known to the public
(individually and collectively "Confidential Information"), without the
Company's prior written permission. For purposes of this Section 4.3, the term
"unauthorized person" shall mean any Person who is not (i) an officer or
director of the Company or an employee of the Company for whom the disclosure of
the knowledge or information referred to herein is necessary for her performance
of her assigned duties, or (ii) an employee, officer or director of a Subsidiary
or Affiliate of the Company for whom the disclosure of the knowledge or
information referred to herein is necessary for her performance of her assigned
duties, or (iii) a Person expressly authorized by the Company to receive
disclosure of such knowledge or information. The Company expressly acknowledges
and agrees that the term "Confidential Information" excludes information which
is (A) in the public domain or otherwise generally known to the trade, or (B)
disclosed to third parties other than by reason of the Executive's breach of her
confidentiality obligation hereunder or (C) learned of by the Executive
subsequent to the termination of her employment hereunder from any other party
not then under an obligation of confidentiality to the Company, its Subsidiaries
and their Affiliates. Further, the Executive covenants to the Company that in
the Executive's performance of her duties hereunder, the Executive will violate
no confidentiality obligations she may have to any third Persons.
 
4.4  Non-Interference Covenants. The Executive covenants to the Company that
while the Executive is employed by the Company hereunder and for the two (2)
year period thereafter (the "Non-Interference Period"), she will not, for any
reason, directly or indirectly: (a) solicit, hire, or otherwise do any act or
thing which may induce any other employee of the Company, its Subsidiaries or
their Affiliates to leave the employ or otherwise interfere with or adversely
affect the relationship (contractual or otherwise) of the Company, its
Subsidiaries and their Affiliates with any person who is then or thereafter
becomes an employee of the Company, its Subsidiaries and their Affiliates; (b)
do any act or thing which may interfere with or adversely affect the
relationship (contractual or otherwise) of the Company, its Subsidiaries and
their Affiliates with any vendor of goods or services to the Company, its
Subsidiaries and their Affiliates or induce any such vendor to cease doing
business with the Company, its Subsidiaries and their Affiliates; or (c) except
for Competitive Activities (as defined in Section 4.5) engaged in by the
Employee after the expiration of the Non-Competition Period, do any act or thing
which may interfere with or adversely affect the relationship (contractual or
otherwise) of the Company, its Subsidiaries and their Affiliates with any
customer of the Company, its Subsidiaries and their Affiliates or induce any
such customer to cease doing business with the Company, its Subsidiaries and
their Affiliates.
 
4.5  Covenant Not To Compete. The Executive expressly acknowledges that (i) the
Executive's performance of her services for the Company hereunder will afford
her access to and cause her to become highly knowledgeable about the Company's,
its Subsidiaries' and their Affiliates' Confidential Information; (ii) the
agreements and covenants contained in this Section 4.5 are essential to protect
the Confidential Information, business and goodwill of the Company, its
Subsidiaries and their Affiliates, and the restraints on the Executive imposed
by the provisions of this Section 4.5 are justified by these legitimate business
interests of the Company; and (iii) her covenants to the Company, its
Subsidiaries and their Affiliates set forth in this Section 4.5 are being made
both in consideration of the Company's employment of the Executive in the office
to which the Executive has been recently promoted and the salary and other
financial benefits of this Agreement. Accordingly, the Executive hereby agrees
that during the Non-Competition Period she shall not, anywhere in the Applicable
Territory, directly or indirectly, own any interest in, invest in, lend to,
borrow from, manage, control, participate in, consult with, become employed by,
render services to, or in any other manner whatsoever engage in, any business
which is competitive with any lines of business actively being engaged in by the
Company, its Subsidiaries and their Affiliates in the Applicable Territory or
actively (and demonstrably) being considered by the Company, its Subsidiaries
and their Affiliates for entry into on the date of the termination of the
Employment Period (collectively, "Competitive Activities"). The preceding to the
contrary notwithstanding, the Executive shall be free to make investments in the
publicly traded securities of any corporation, provided that such investments do
not amount to more than 1% of the outstanding securities of any class of such
corporation.
 
4.6  Remedies For Breach. If the Executive commits a breach, or threatens to
commit a breach, of any of the provisions of this Article IV, the Company and
its Subsidiaries shall have the right and remedy, in addition to any other
remedy that may be available at law or in equity, to have the provisions of this
Article IV specifically enforced by any court having equity jurisdiction, by the
entry of temporary, preliminary and permanent injunctions and orders of specific
performance, together with an accounting therefor, it being expressly
acknowledged and agreed by the Executive that any such breach or threatened
breach will cause irreparable injury to the Company and its Subsidiaries and
that money damages will not provide an adequate remedy to the Company and its
Subsidiaries. Any such injunction shall be available without the posting of any
bond or other security, and the Executive hereby consents to the issuance of
such injunction. The Executive further agrees that any such injunctive relief
obtained by the Company or its Subsidiaries shall be in addition to, and not in
lieu of, monetary damages and any other remedies to which the Company or its
Subsidiaries may be entitled. Further, in the event of an alleged breach or
violation by the Executive of any of the provisions of Sections 4.3, 4.4 or 4.5
hereof, the Non-Disclosure Period, the Non-Interference Period and\or the
Non-Competition Period, as the case may be, shall be tolled until such breach or
violation has been cured. The parties agree that in the event of the institution
of any action at law or in equity by either party to enforce the provisions of
this Article IV, the losing party shall pay all of the costs and expenses of the
prevailing party, including reasonable legal fees, incurred in connection
therewith. If any covenant contained in this Article IV or any part thereof is
hereafter construed to be invalid or unenforceable, the same shall not affect
the remainder of such covenant or any other covenants, which shall be given full
effect, without regard to the invalid portions, and any court having
jurisdiction shall have the power to modify such covenant to the least extent
necessary to render it enforceable and, in its modified form, said covenant
shall then be enforceable.
 
ARTICLE 5  
 
TERMINATION OF EMPLOYMENT
 
5.1  Termination and Triggering Events. Notwithstanding anything to the contrary
elsewhere contained in this Agreement, the Employment Period shall terminate at
the expiration of the Initial Term or any Extension Term, or prior to the
expiration of the Initial Term or any Extension Term upon the occurrence of any
of the following events (hereinafter referred to as "Triggering Events"): (a)
the Executive's death; (b) the Executive's Total Disability; (c) the Executive's
Resignation; (d) a Termination by the Company for Cause; or (f) a Termination by
the Company Without Cause.
 
5.2  Rights Upon Occurrence of a Triggering Event. Subject to the provisions of
Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:
 
(a)  Resignation and Termination by the Company for Cause. If the Triggering
Event was the Executive's Resignation or a Termination by the Company for Cause,
the Executive shall be entitled to receive her Annual Base Compensation and
accrued but unpaid vacation through the date thereof in accordance with the
policy of the Company, and to continue to participate in the Company's health,
insurance and disability plans and programs through that date and thereafter,
but only to the extent permitted under the terms of such plans and programs.
 


(b)  Death or Total Disability: If the Triggering Event was the Executive's
death or Total Disability, the Executive (or the Executive's designated
beneficiary) shall be entitled to receive the Executive's Annual Base
Compensation and accrued but unpaid vacation through the date thereof plus a pro
rata portion of the Executive's potential discretionary bonus for the calendar
year in which such death or Total Disability occurred (based on the number of
days the Executive was employed during the applicable calendar year), in
accordance with the policy of the Company, and to continue to participate in the
Company's health, insurance and disability plans and programs through the date
of termination and thereafter only to the extent permitted under the terms of
such plans and programs.
 
(c)  Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause, the Executive shall be entitled to
receive her Annual Base Compensation and accrued but unpaid vacation through the
date thereof plus, in the discretion of the Compensation Committee based upon
whether it then appears any potential discretionary bonus for the year would
have been earned by the Executive had she remained employed by the Company, a
pro rata portion of the Executive's potential discretionary bonus for the
calendar year in which such Triggering Event occurred (based on the number of
days the Executive was employed during the applicable calendar year), payable in
accordance with the Company's normal payroll practices, provided that in
addition, for each month of the Severance Period hereinafter referred to, the
Executive shall also be paid an amount per month equal to one-twelfth (1/12th)
of her then current Annual Base Compensation in weekly, bi-monthly or monthly
installments, as the case may be, consistent with the Company's normal payroll
practices, commencing with the first regular payroll payment date following the
termination of the Employment Period (collectively, the "Additional Severance
Benefits"); further provided that the Executive shall be entitled to receive
such Additional Severance Benefits during the Severance Period if and only if
the Executive has executed and delivered to the Company the General Release
substantially in form and substance as set forth in Exhibit B to this Agreement
and only so long as the Executive has not breached any of her covenants to the
Company set forth in Article IV of this Agreement.
 
(d)  Cessation of Entitlements and Company Right of Offset. Except as otherwise
expressly provided herein, all of the Executive's rights to salary, employee
benefits, fringe benefits and bonuses hereunder (if any) which would otherwise
accrue after the termination of the Employment Period shall cease upon the date
of such termination. The Company may offset any loans, cash advances or fixed
amounts which the Executive owes the Company or its Affiliate against any
amounts it owes the Executive under this Agreement.
 
5.3  Survival of Certain Obligations and Termination Certificate. The provisions
of Articles IV, V, VI and VIII shall survive any termination of the Employment
Period, whether by reason of the occurrence of a Triggering Event or the
expiration of the Initial Term or any Extension Term. Immediately following the
termination of the Employment Period, the Executive shall promptly return to the
Company all property required to be returned to the Company pursuant to the
provisions of Section 4.2 hereof and execute and deliver to the Company the
Termination Certificate attached hereto as Exhibit A and by this reference made
a part hereof.
 
ARTICLE 6  
 
ASSIGNMENT
 
6.1  Prohibition of Assignment by Executive. The Executive expressly agrees for
herself, and on behalf of her executors, administrators and heirs, that this
Agreement and her obligations, rights, interests and benefits hereunder shall
not be assigned, transferred, pledged or hypothecated in any way by the
Executive, her executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits thereunder contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon, shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
 
6.2  Right of Company to Assign. Except as provided in the next sentence, the
rights, but not the obligations of the Company, shall be assignable and
transferable to any successor-in-interest without the consent of the Executive.
In the instance of a sale of the Company or the sale of all or substantially all
of the assets of the Company, this Agreement and the rights and obligations of
the Company hereunder may be assigned to the acquiring party without the
Executive's consent, and for purposes of this Agreement, such acquirer shall
thereafter be deemed to be the Company.
 
ARTICLE 7  
 
DEFINITIONS
 
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with that Person,
provided that, for purposes of this definition, the terms "controls,"
"controlled by," or "under common control with" shall mean that Person's
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.


"Applicable Territory" means the United States of America and each other country
in which the Company, any of its Subsidiaries or any of their Affiliates is
actively engaged in the conduct of one or more lines of business.


"Board" means the Board of Directors of the Company.


"Biological Materials" means (i) classical or genetically modified strains,
micro or other organisms, genes, proteins, peptides, sugars, metabolites, small
molecules, enzymes or DNA, vectors, plasmids, promoters, expression cassettes or
other genomic tools and assay materials which are being worked with or on by the
Company, its Subsidiaries or any of their Affiliates or which are being worked
with or on the Company's, its Subsidiaries' or any of their Affiliates' behalf
by the Company's, its Subsidiaries' or any of their Affiliates' advisors,
research and business collaborators, and (ii) "Biological Materials" and
fermentation or other manufacturing processes being utilized by the Company, its
Subsidiaries or any of their Affiliates, the Company's, its Subsidiaries' or any
of their Affiliates' research or business collaborators or the Company's, its
Subsidiaries' or any of their Affiliates' third party manufactures for research,
pilot scale and/or commercial manufacture of biotechnology and other products.


"Chief Executive Officer" means the chief executive officer of the Company.


"Compensation Committee" means the Compensation Committee of the Board.


"Executive Committee" means the Executive Committee of the Board.


"Non-Competition Period" means the Employment Period and the eighteen (18) month
period thereafter.


"Person" means an individual, partnership, limited liability company, trust,
estate, association, corporation, governmental body or other juridical being.


"Resignation" means the voluntary termination of employment hereunder by the
Executive on or before the expiration of the Initial Term or any Extension Term,
as the case may be (except if made in contemplation of a Termination by the
Company for Cause), provided that if such action is taken by the Executive
without the giving of at least ninety (90) days prior written notice, such
termination of employment shall not be a "Resignation," but instead shall
constitute a Termination for Cause, further provided that the termination of the
Employment Period on account of the failure of the Executive to extend the
Employment Period in accordance with the provisions of Section 2.2 hereof shall
constitute a Resignation.


"Severance Period" means: the six (6) month period immediately following the
date of the termination of the Employment Period.


"Subsidiary" means, with respect to any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of such Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control any
managing director or general partner of such limited liability company,
partnership, association or other business entity.


"Termination by the Company for Cause" means termination by the Company of the
Executive's employment on or before the expiration of the Initial Term or any
Extension Term, as the case may be, on account of a finding by the Compensation
Committee that the Executive has: (i) breached this Agreement or any other
agreement between the Executive and the Company, any Subsidiary or any of their
Affiliates; (ii) engaged in disloyalty to the Company, including without
limitation, the diversion of corporate opportunity, fraud, embezzlement, theft,
commission of a felony or proven dishonesty, in the course of her performance of
her services hereunder; (iii) disclosed trade secrets or other Confidential
Information of the Company to Persons not entitled to receive such information;
or (iv) engaged in such other behavior detrimental to the interests of the
Company as the Compensation Committee determines; provided that the termination
of the Executive's employment hereunder by the Company shall not be deemed a
Termination by the Company for Cause unless and until there shall have been
delivered to the Executive a written notice from the Chief Executive Officer
(after reasonable notice (in light of the circumstances surrounding the
termination) to and an opportunity for the Executive, alone and in person, to
have a face-to-face meeting with the Compensation Committee) stating that in the
good faith opinion of the Compensation Committee, the Executive was guilty of
the conduct set forth in one or more of the foregoing clauses.


"Termination by the Company Without Cause" means a termination of the
Executive's employment by the Company on or before the expiration of the Initial
Term or any Extension Term, as the case may be, which is not a Termination by
the Company for Cause, provided that the termination of the Employment Period on
account of the failure of the Company to extend the Employment Period in
accordance with the provisions of Section 2.2 hereof shall constitute a
Termination by the Company Without Cause.


"Total Disability" means the Executive's inability, because of illness, injury
or other physical or mental incapacity, to perform her duties hereunder (as
determined by the Compensation Committee in good faith) for a continuous period
of ninety (90) consecutive days, or for a total of ninety (90) days within any
three hundred sixty (360) consecutive day period, in which case such Total
Disability shall be deemed to have occurred on the last day of such ninety (90)
day or three hundred sixty (360) day period, as applicable.


ARTICLE 8  
 
GENERAL
 


8.1  Notices. All notices under this Agreement shall be in writing and shall be
deemed properly sent, (i) when delivered, if by personal service or reputable
overnight courier service, or (ii) when received, if sent (x) by certified or
registered mail, postage prepaid, return receipt requested, or (y) via facsimile
transmission (provided that a hard copy of such notice is sent to the addressee
via one of the methods of delivery or mailing set forth above on the same day
the facsimile transmission is sent), to (A) the Executive at the address of her
principal place of residence on file with the Company from time to time and (B)
to the Company, as follows:
 
Dyadic International, Inc.
c/o Chief Executive Officer
140 Intracoastal Pointe Drive, Suite 404
Jupiter, Florida 33477
Facsimile (561) 743-8513


With a copy to:


David W. Trench, Esq.
Bilzin Sumberg Baena Price & Axelrod LLP
2500 Wachovia Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131-5340




8.2  Governing Law. This Agreement shall be subject to and governed by the laws
of the State of Florida without regard to any choice of law or conflicts of law
rules or provisions (whether of the State of Florida or any other jurisdiction),
irrespective of the fact that the Executive may become a resident of a different
state.
 
8.3  Binding Effect. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Executive and her
executors, administrators, personal representatives and heirs.
 
8.4  Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
terms of Executive's employment by the Company.
 
8.5  Amendments. No change, modification or amendment of any provision of this
Agreement shall be valid unless made in writing and signed by all of the parties
hereto.
 
8.6  Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent breach by the Executive. The waiver by the Executive of a breach of
any provision of this Agreement by the Company shall not operate as a waiver of
any subsequent breach by the Company.
 
8.7  Venue, Jurisdiction, Etc. The Executive hereby agrees that any suit, action
or proceeding relating in any way to this Agreement may be brought and enforced
in the Circuit Court of Palm Beach County of the State of Florida or in the
District Court of the United States of America for the Southern District of
Florida, and in either case the Executive hereby submits to the jurisdiction of
each such court. The Executive hereby waives and agrees not to assert, by way of
motion or otherwise, in any such suit, action or proceeding, any claim that the
Executive is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper. The Executive
consents and agrees to service of process or other legal summons for purpose of
any such suit, action or proceeding by registered mail addressed to the
Executive at her address listed in the business records of the Company. Nothing
contained herein shall affect the rights of the Company to bring suit, action or
proceeding in any other appropriate jurisdiction. The Executive and the Company
do each hereby waive any right to trial by jury, she or it may have concerning
any matter relating to this Agreement.
 
8.8  Severability. If any portion of this Agreement shall be for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.
 
8.9  Headings. The headings of this Agreement are inserted for convenience only
and are not to be considered in the construction of the provisions hereof.
 
8.10  Counterparts. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same agreement.
 
[Signatures on the following pages]





--------------------------------------------------------------------------------






  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above-written.


COMPANY:      EXECUTIVE:


DYADIC INTERNATIONAL, INC.,
a Delaware Corporation      By: /s/ Lisa De La Pointe      
                                                                                    
LISA DE LA POINTE


By: /s/ Wayne Moor      
         Wayne Moor
Chief Executive Officer







15


--------------------------------------------------------------------------------






EXHIBIT A
to
EXECUTIVE EMPLOYMENT AGREEMENT
between
DYADIC INTERNATIONAL, INC.
and
LISA DE LA POINTE


TERMINATION CERTIFICATE


This is to certify that, except as permitted by the Employment Agreement (as
defined below) I do not have in my possession, nor have I failed to return, any
software, inventions, designs, works of authorship, copyrightable works,
formulas, data, marketing plans, forecasts, product concepts, marketing plans,
strategies, forecasts, devices, records, data, notes, reports, proposals,
customer lists, correspondence, specifications, drawings, blueprints, sketches,
materials, patent applications, continuation applications, continuation-in-part
applications, divisional applications, other documents or property, or
reproductions of any aforementioned items belonging to DYADIC INTERNATIONAL,
INC. (the "Company"), its Subsidiaries and their Affiliates, successors or
assigns.


I further certify that I have complied with all the terms of the Employment
Agreement dated as of October 18, 2007 between the Company and me (as the same
may be amended, restated or otherwise modified, the "Employment Agreement"),
relating to the reporting of any Work Product conceived or made by me (solely or
jointly with others) covered by the Employment Agreement. Capitalized terms used
but not otherwise defined herein shall have the meanings given such terms in the
Employment Agreement.
 
I acknowledge that the provisions of the Employment Agreement relating to
Confidential Information continue in effect beyond the termination of the
Employment Agreement, as set forth therein.
 
Finally, I further acknowledge that the provisions of the Employment Agreement
relating to my (i) anti-pirating, (ii) non-interference and (iii)
non-competition covenants to the Company, its Subsidiaries and their Affiliates,
also remain in effect following the date of my termination of employment with
the Company.
 


Date:_________________       ______________________________
                 LISA DE LA POINTE









--------------------------------------------------------------------------------




EXHIBIT B
to
EXECUTIVE EMPLOYMENT AGREEMENT
between
DYADIC INTERNATIONAL, INC.
and
LISA DE LA POINTE


GENERAL RELEASE


  I, Lisa De La Pointe, in consideration of and subject to the performance by
DYADIC INTERNATIONAL, INC., a Delaware corporation (the "Company"), of its
material obligations under the Employment Agreement, dated as of October 18,
2007 (as the same may be amended, restated or otherwise modified, the
"Agreement"), do hereby release and forever discharge as of the date hereof the
Company, its Subsidiaries and their Affiliates (as those terms are defined in
the Agreement) and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company, its
Subsidiaries and their Affiliates and their direct or indirect owners
(collectively, the "Released Parties") to the extent provided below.


1.
I understand that any payments or benefits paid or granted to me under Section
5.2(c) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 5.2(c) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.



2.
Except as provided in paragraph 4 of this General Release, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counterclaims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys' fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Executive Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, negligent or intentional infliction
of emotional distress, defamation; or any claim for costs, fees, or other
expenses, including attorneys' fees incurred in these matters) (all of the
foregoing collectively referred to herein as the "Claims").



3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by paragraph 2 of this General
Release.



4.
I and the Company mutually agree that this General Release does not waive or
release any rights or claims that I may have under: (a) the Age Discrimination
in Employment Act of 1967 which arise after the date I execute this General
Release; and (b) any agreements to which I and the Company and/or any of its
Subsidiaries or Affiliates are parties pertaining to any shares or options to
purchase shares of capital stock of the Company and/or any of its Subsidiaries
or Affiliates owned by me. I acknowledge and agree that my separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).



5.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against any Released Party, or in the event I should seek to recover
against any Released Party in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.



6.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



7.
I agree that if I challenge the validity of this General Release, I will forfeit
all unpaid amounts otherwise payable by the Company pursuant to Section 5.2(c)
of the Agreement other than the very first payment due me thereunder, provided
that nothing herein contained in this Agreement shall prohibit or bar me from
filing a charge, including a challenge to the validity of the Agreement, with
the United States Equal Employment Opportunity Commission ("EEOC"), or any state
or local fair employment-practices agency, or from participating in any
investigation, hearing or proceeding conducted by the EEOC, or any state or
local fair employment practices agency. I also agree that if I violate this
General Release by suing the Company or the other Released Parties, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys' fees, and return all payments received
by me pursuant to the Agreement.



8.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.



9.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the EEOC (or a state or local fair employment practices
agency), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity.



10.
I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company's request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments, provided that I
shall have no obligation to expend more than one week of my time in connection
with the performance of these activities which out reasonable recompense, as
mutually and reasonably agreed upon by me and the Company. I understand that in
the event the Company asks for my cooperation in accordance with this provision,
the Company will reimburse me solely for reasonable travel expenses, including
lodging and meals, upon my submission of receipts.



11.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach occurring after the date hereof by the Company
or by any Released Party of the Agreement.



12.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.





BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
(a)  I HAVE READ IT CAREFULLY;
 
(b)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
(c)  I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
 
(d)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
(e)
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ ____, ____ TO CONSIDER IT AND
THE CHANGES MADE SINCE THE ______________ _____, _____VERSION OF THIS RELEASE
ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 
(f)
THE CHANGES TO THE AGREEMENT SINCE ____________ ___, _____ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 
(g)
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
(h)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
(i)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 


 
DATE:     _____________________
 